Exhibit 10.1

 



Severance Agreement and Release of Claims

Peter Merkulov (hereinafter “Employee”) and GlobalSCAPE, Inc. (hereinafter
“Company”), hereby agree to sever the employment relationship under the terms
and conditions set forth below:

1. Consideration. In consideration of the promises and undertakings of Employee
memorialized in this Agreement, Company agrees to pay the Severance Pay set
forth in Exhibit 1. Both parties understand that the terms provided herein
constitute fair and adequate consideration for the execution of this Agreement.
Employee acknowledges that by signing this Agreement and accepting the benefits
provided herein, Employee is receiving benefits to which Employee would not
otherwise be entitled.

2. Indemnification Regarding Taxes. Employee agrees that should the foregoing
payment result in Company being held obligated to pay taxes, penalties, or
interest, for which Employee was initially responsible and which should have
been deducted from the proceeds of the amounts paid, Employee will fully
indemnify Company for all such taxes, penalties, or interest actually paid by
Company. Employee further agrees that should the foregoing payment be found
improper or unwarranted by the Internal Revenue Service or any other taxing
authority, with the result that Employee is held obligated to pay additional
taxes, penalties, or interest, Employee will not assert, file or make any claims
against Company or any of the other Released Parties (as defined in Paragraph 3
below), or pursue any other causes of action against Company or any of the other
Released Parties for such taxes, penalties, or interest Employee may be
compelled to pay and the costs, including attorneys’ fees, which Employee may
have to pay in connection with any disputes between Employee and the Internal
Revenue Service or any other taxing authority. Employee acknowledges and agrees
that neither Company, nor its respective attorneys, have made any
representations to Employee regarding the tax consequences of any amounts
received by Employee pursuant to this Agreement.

3. Release of Claims. Employee, on Employee’s behalf and on behalf of Employee’s
family members, heirs, successors, and assigns, in consideration of the promises
and undertakings of Company memorialized in this Agreement, hereby release,
acquit, and forever discharge: (i) Company; (ii) any companies affiliated with
Company, including parent and subsidiary corporations; and (iii) any of the
stockholders, officers, directors, agents, servants, employees, representatives,
insurers, attorneys, successors, and assigns of Company, in their respective
individual, business, and official capacities (all of the foregoing referenced
in the immediately preceding (i),(ii), and (iii) as the “Released Parties” and
each individually referred to as a “Released Party”), from any and all claims,
complaints, liabilities, damages, causes of action, suits, rights, costs, and
expenses (including attorneys’ fees) of any nature or kind whatsoever, known or
unknown, including but not limited to any claim relating to Employee’s
employment or to the termination of Employee’s employment arising under federal,
state or local law prohibiting employment discrimination and/or retaliation,
which Employee now has, or which Employee had at any time prior to the execution
of this Agreement, against the Company. This Release of Claims includes, without
limitation, the following:

 

 



(i) Claims related to Employee’s employment and/or Employee’s separation from
the Company including, without limitation, any allegation of a violation of any
employment, bonus, or other compensation agreement with the Company including,
without limitation, any claims under any employment agreement between Employee
and any Released Party;

(ii) Claims that could be asserted in any Charge of Discrimination filed by
Employee with the Equal Employment Opportunity Commission and/or the Texas
Workforce Commission--Civil Rights Division;

(iii) Claims arising under state or federal constitution or state or federal
statute (including, without limitation, all tort claims), city ordinance, or
public policy, including, without limitation, the Securities Exchange Act of
1934, as amended, the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1001 et seq., the Consolidated Ombinus and Budget Reconciliation Act, claims
involving employment discrimination, harassment, and/or retaliation of any form
(including, without limitation, claims under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §621 et seq., Title VII of the Civil Rights
Act of 1964 as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1870,
42 U.S.C. §1981, the Americans with Disabilities Act of 1990, 42 U.S.C. §12101
et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq., the
Equal Pay Act, 29 U.S.C. §206, the Texas Commission on Human Rights Act, Tex.
Lab. Code Ann. §21.001 et seq., and/or the Texas Workers’ Compensation Act, Tex.
Lab. Code §451.001 et seq., the Texas Labor Code, the Fair Labor Standards Act,
or the Equal Pay Act, or any other federal, state or local law;

(iv) Claims arising under state or federal contract, tort, or common law,
including, without limitation, any claim of breach of contract, promissory
estoppel, detrimental reliance, wrongful discharge, false imprisonment, assault,
battery, intentional infliction of emotional distress, defamation, slander,
libel, fraud, invasion of privacy, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, conversion, and tortious interference with
any type of third-party relationship, as well as any and all damages that may
arise out of any such claims, including, without limitation, claims for economic
loss, lost profits, loss of capital, lost wages, lost earning capacity,
emotional distress, mental anguish, personal injuries, punitive damages, or any
future damages;

(v) Claims of retaliation of any nature, including, but not limited to, the
anti-retaliatory provisions of the statutes identified in Paragraph 3(iii) of
this Agreement; and

(vi) CLAIMS OF NEGLIGENCE OF ANY KIND INCLUDING, WITHOUT LIMITATION, GROSS
NEGLIGENCE AGAINST GLOBALSCAPE BASED UPON THE ACTION OR INACTION OF GLOBALSCAPE.

Employee does not waive the right to apply for workers’ compensation, any
state-provided unemployment compensation for which Employee may otherwise be
qualified, or any other right that may not be waived by agreement between the
parties.

2

 



4. Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that Employee IS WAIVING AND RELEASING ANY RIGHTS EMPLOYEE MAY HAVE
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the Effective Date of this Agreement. Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement; (b) Employee has forty-five (45) days within which
to consider this Agreement; (c) Employee has seven (7) days following Employee’s
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; (e) Employee has
been advised of the eligibility factors and the time limits applicable and that
Employee has been provided with information in writing about job titles and ages
of all individuals eligible or selected for the program, a copy of which is
attached hereto as Exhibit 2; and (f) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 45-day period identified above, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

5. Non-disclosure of Terms of Agreement. Further in consideration of the
promises and undertakings of Company memorialized in this Agreement, Employee
represents and warrants that Employee has not disclosed to any person the
existence or the terms of this Agreement. Employee and Company agree that this
instrument shall not be filed of record or disclosed to any other persons, that
all of the terms of this Agreement including but not limited to the amount paid
in severance by Company, and that all of Employee’s claims and allegations
against Company shall be kept confidential by Employee and shall not be divulged
by him to any person, other than Employee’s spouse, accountants or tax return
preparers except as they may be required by law or judicial process to reveal
such information.

6. Confidential Information. During Employee’s employment with Company, Employee
was provided with and had access to and knowledge of Company’s method of
operation and other confidential information. Employee understands that this
confidential information is in the nature of a trade secret, and is the
exclusive property of Company. Employee covenants and agrees that Employee will
not, directly or indirectly, use for Employee’s own benefit, use to the
detriment of Company, or divulge to persons other than authorized
representatives of Company, any confidential information of Company. Employee
further agrees that Employee’s Confidentiality, Nondisclosure, Nonsolicitation,
Noncompete, and Inventions Agreement, as it may have been amended in writing
(“Confidentiality Agreement”) survives the execution of this Agreement and is
not superseded by this Agreement, and is incorporated as if fully set forth
herein. To the extent that the provisions of the Confidentiality Agreement state
that any provision therein does not apply upon involuntary termination of
employment due to company lay-off, Employee agrees that such exception shall not
apply, and in consideration of the Severance Pay, Employee affirms that Employee
will comply with all provisions of the Confidentiality Agreement, including the
provision(s) with an exception for termination of employment due to company
lay-off. Employee acknowledges that irreparable injury will result to Company in
the event of Employee’s breach of any of the provisions herein. Consequently, in
addition to any other rights or remedies available to Company for breach of this
Agreement by Employee, Company shall be entitled to enforcement by preliminary
or temporary restraining order and injunction. In the event Company seeks a
restraining order and injunction in accordance with this Agreement, Employee
agrees that a bond posted by Company in the amount of $500 is reasonable and
sufficient.

3

 



7. Return of Company Property. Further in consideration of the promises and
undertakings of Company memorialized in this Agreement, Employee agrees and
represents that Employee has returned to Company any and all items of Company’s
property, including but not limited to files, manuals, business records,
customer records, correspondence, software and related program passwords,
computer printouts and disks, electronically stored information (“ESI”) that
resides on any of Employee’s personal electronic devices including but not
limited to a personal computer, keys, equipments, and any and all other
documents or property which Employee had possession of, access to, or control
over during the course of Employee’s employment with Company or subsequent
thereto, including but not limited to any and all documents of Company and any
documents removed from or copied from other documents contained in Company’s
files. Employee further acknowledges and agrees that all of the documents or
other tangible things to which Employee has had possession of, access to, or
control over during the course of or subsequent to Employee’s employment with
Company, including but not limited to all documents or other tangible things,
pertaining to any specific business transactions in which Company was involved,
or to any customers and suppliers of Company, or to the business operations of
Company are considered confidential and have been returned to Company. In the
event Employee is in possession of ESI that resides on any of Employee’s
personal electronic devices including but not limited to a personal computer,
upon returning Company’s ESI to Company, Employee agrees and represents that all
Company ESI has been deleted from all personal electronic devices and is
inaccessible to Employee or any other party having access to those devices.
Employee represents that Company property including Company ESI has not been
copied and/or distributed to anyone who is not an authorized representative of
Company. Employee will provide, upon Company’s request, verification under
penalty of perjury that Employee deleted Company ESI from all personal
electronic devices and made Company ESI inaccessible to Employee or any other
party having access to those devices immediately upon Company’s acceptance of
Employee’s resignation, and that Employee has not copied and/or distributed
Company ESI to anyone who is not an authorized representative of Company.

8. User IDs and Passwords. Immediately upon Company’s acceptance of Employee’s
resignation, or upon request, Employee agrees to provide all User IDs and
Passwords used by Employee, and of any other party of which he is aware, to
access Company ESI on Company computers, electronic devices, and software.

9. Non-Disparagement. It is understood and agreed by Employee that Employee will
not, in any manner, disparage Company. It is also understood and agreed by
Employee and Company that Company will state that Employee resigned, provide
only a neutral reference consisting of Employee’s dates of employment, last
position held and last rate of pay. It is further understood by Employee that
Employee is to provide only the name of Leah Webb, Head of Administrative
Services of the Company, as the individual to be contacted by all prospective
employers of Employee.

4

 



10. Agreement Does Not Apply to Certain Disclosures. The provisions of this
Paragraph 10 shall apply, notwithstanding Paragraphs 5-9 and 11. Nothing in this
Agreement prohibits Employee or the Company from reporting possible violations
of federal law or regulation to the Financial Industry Regulatory Authority or
any governmental agency or entity, including but not limited to, the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Parties do not need prior
authorization of other Parties to make any such reports or disclosures, and
Parties are not required to notify other Parties that have made such reports or
disclosures. Additionally, nothing in this Agreement limits the Employee’s right
to receive an award for information provided to any government agency.

Employee is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that the Employee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. The Employee is further notified that if the Employee files a
lawsuit for retaliation against the Company for reporting a suspected violation
of law, the Employee may disclose the Company’s trade secrets to the Employee’s
attorney and use the trade secret information in the court proceeding if the
Employee: (a) files any document containing the trade secret under seal; and (b)
does not disclose the trade secret, except pursuant to court order.

11. Cooperation. Further, in consideration of the promises and undertakings of
Company memorialized in this Agreement, Employee agrees to fully cooperate with
Company and will be available via telephone and e-mail to answer any
Company-related questions through date of separation.

12. No Admission of Liability. It is understood and agreed by Employee that this
Agreement is for the sole purpose of agreeing to sever the employment
relationship of Employee and that, except to the extent necessary to enforce the
terms and conditions of this Agreement, neither the Agreement nor any part of it
may be construed as, used, or admitted into evidence in any judicial,
administrative, or arbitral proceeding, as an admission of any kind by Company.

13. Authority to Execute Agreement. Employee and Company warrant and represent
that they have the authority to execute this Agreement without reservation.

14. No Presumption Against Interest. This Agreement has been jointly negotiated,
drafted, and reviewed by Employee and Company and, therefore, no provision
arising directly or indirectly herefrom may be construed against any Party as
being drafted by that Party.

5

 



15. Resolution of Disputes. Employee and Company agree that all disputes,
controversies or claims between them arising out of or relating to this
Agreement shall be submitted to, and determined by, a judge of a court of
competent jurisdiction in Bexar County, Texas, whether in state or federal
court. By execution of this Agreement, Employee and Company hereby acknowledge
and agree that each party has had an opportunity to consult with legal counsel
and that EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY
JURY of any dispute pertaining to or relating in any way to the subject of this
Agreement, the provisions of any federal, state, or local law, regulation, or
ordinance.

16. Complete Defense. Employee understands and agrees that the Agreement is
intended to be as broad and comprehensive as possible so that Company shall
never be liable, directly or indirectly, to Employee for all claims arising from
Employee’s employment or relating to Employee’s employment with or separation
from Company. Employee further understands, acknowledges, and agrees that in the
event any claim, suit, or action of any kind whatsoever arising from Employee’s
employment or relating to Employee’s employment with or separation from Company
shall be commenced by Employee, the Agreement shall constitute a complete
defense to such claim or action of any kind.

17. No Waiver. Any failure or forbearance by Company to exercise any right or
remedy with respect to enforcement of this Agreement or any instrument executed
in connection herewith shall not be construed as a waiver of Company’s rights or
remedies, nor shall such failure or forbearance operate to modify this Agreement
or such instruments in the absence of a writing as provided above. No waiver of
any of the terms of this Agreement shall be valid unless in writing and signed
by all Parties to this Agreement. The waiver by Company of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by Company, nor shall any waiver operate or be construed as a rescission of this
Agreement.

18. Entire Agreement. Employee and Company finally agree that, except for any
other agreement expressly referenced herein as surviving this Agreement, this
Agreement: (i) contains and constitutes the entire understanding and agreement
between them with respect to its subject matter; (ii) supersedes and cancels any
previous negotiations, agreements, commitments, and writings with respect to
that subject matter; (iii) may not be released, discharged, abandoned,
supplemented, changed or modified in any manner except by a writing of
concurrent or subsequent date signed by all parties; and (iv) shall be construed
and enforced in accordance with the laws of the State of Texas. Employee and
Company further agree that if any provision of this Agreement is held to be
unenforceable, such provision shall be considered to be separate, distinct, and
severable from the other remaining provisions of this Agreement, and shall not
affect the validity or enforceability of such other remaining provisions. If
this Agreement is held to be unenforceable as written, but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.

6

 



19. NOTICE: Employee should thoroughly review and understand this Agreement
before signing it. THIS AGREEMENT INCLUDES A RELEASE AND WAIVER OF LEGAL RIGHTS
AND CLAIMS. Company advises Employee to consult with an attorney prior to
executing this Agreement. By signing this Agreement, Employee agrees that
Employee fully understands Employee’s right to discuss this Agreement with an
attorney of Employee’s choice and that Employee has exercised such right or
waived such right. If Employee wishes to accept and agree to these terms,
Employee has 45 days within which to sign this Agreement, and seven days after
execution of this Agreement to revoke the terms of this Agreement. The
“Effective Date” of this Agreement will be the first business day after the
revocation period expires.

SIGNED on the dates shown below.

            Dated: 8/21/18
 
  /s/ Leah Webb
 
    Leah Webb
Head of Administrative Services        

 

7

 



 

            Dated: 08/21/2018
 
  /s/ Peter Merkulow
 
    Employee     Print Name: Peter Merkulow
 
         

 

8

 



Exhibit 1

 

 

Name of Employee: Peter Merkulov_________________________________

 

The Company will continue to pay Employee all relevant compensation and
reimbursements including, but not limited to base salary, MBO and/or commission
payments, business expenses reimbursements as well as provide the same level of
benefits for the period through October 31, 2018, “the Separation Date”.

 

Severance Pay: The base portion of the Severance Pay will be the sum of
$42,187.51 payable in biweekly payments beginning November 16, 2018, less
applicable and customary taxes and deductions. As a part of the Severance Pay
the Company also agrees to pay MBO component for November and December for a
total sum of $23,030.00 payable in 2 equal installments. These amounts are
collectively to be referred to herein as the “Severance Pay”.

Schedule for payments for MBO part of the Severance Pay are: December 28, 2018
and January 25, 2019.

 

COBRA premiums: The Company agrees to pay COBRA premiums for medical, dental and
vision policies for months of November and December 2018.

 

Annual Bonus: The Company agrees to pay the annual bonus for the year 2018. The
time of the annual bonus payment is to be determined in accordance with the
Company’s standard practices. The total amount of 2018 annual bonus is to be
calculated based on the attainment determined for the participants of 2018
annual bonus program and will be pro-rated for 10 months.

9

 



 

Exhibit 2

Older Workers Benefit Protection Act Disclosure Notice

The Older Workers Benefit Protection Act (OWBPA) requires that employers provide
specific information to employees who are 40 years of age or older and asked to
execute a release of claims in connection with a group termination program. This
document provides this information.

 

The decisional unit is all employees in the Company.

The group of individuals covered: All employees of the Company whose employment
is being terminated in August 2018 are eligible for the severance offer,
provided that the employee meets the qualifications for receiving severance. The
severance policy, as set forth in the employee handbook, is as follows:

SEVERANCE POLICY

 

In the event of an involuntary termination due to a reduction in
force/downsizing, change in company direction, department reorganization,
position reclassification, job elimination or termination for performance,
GlobalSCAPE provides a severance benefit for the affected employee(s). This does
not apply to terminations for cause, refusal to be reassigned or refusal to be
relocated.

 

The rate of severance is based upon length of service with GlobalSCAPE (or as
adjusted through acquisition). This policy applies to all exempt and non-exempt,
full-time and part-time employees working 70 hours or more per pay period and
who receive company benefits. Part-time employees who do not receive company
benefits will receive severance pay on a pro-rated basis in accordance with
their scheduled hours. GlobalSCAPE will honor the original date of hire with the
organization as long as the break-in-service for a rehired employee did not
exceed one (1) year in length.

 

Length of Service Number of Weeks More than one year – less than two 2 Two years
– less than four 3 Four years – less than six 4 Six years – less than eight 5
Eight years – less than ten 6 Ten years – less than twelve 7 Twelve years or
more 8

 

The maximum allowed severance is eight weeks. Severance is calculated on base
pay only. Employees may choose to receive it as a salary continuation benefit
(continue payments on scheduled paydays) or in a lump sum.

10

 

 

Eligibility Factors: In determining who would be selected for the layoff and
thus eligible for receiving severance (provided that the employee selected for
layoff otherwise meets the criteria for receiving severance), the Company
reviewed the Company’s overall performance, reviewed budgetary and cost
considerations, and then looked at the relative performance of each individual;
the quality of an employee’s work, his/her reliability, and his/her conduct with
respect to teamwork.

Time limits: Each employee who is offered a severance proposal has 45 days to
consider the Agreement and seven (7) days to revoke acceptance after signing. An
employee wishing to receive the Severance Pay must execute the proposed release
within such period.

The following table sets forth the job titles and ages of all individuals in the
above named decisional unit whose employment was selected for termination and
those who were not. Those whose employment was terminated, but who do not
otherwise meet the criteria for receiving severance, are marked with as asterisk
(*).

 

Globalscape Enterprise Sales Manager 62 Y Globalscape Senior Software Engineer
28 Y Globalscape M&S Specialist 42 N Globalscape Product Manager 31 Y
Globalscape Test Analyst I 36 Y Globalscape Channel Marketing Manager 46 Y
Globalscape Business Development Representative 20 N Globalscape Server Support
Analyst II 30 N Globalscape Senior Consultant 44 N Globalscape Content Creation
Manager 40 Y Globalscape Server Support Analyst II 47 N Globalscape Test Analyst
III 51 N

 

11

 



Globalscape Server Support Analyst II 23 N Globalscape Senior Project Manager 64
Y Globalscape Senior Sales Engineer 54 N Globalscape Vice President of Sales 37
N Globalscape Software Engineer in Test 30 Y Globalscape Mid Market Sales
Manager 29 N Globalscape Server Support Analyst I 26 N Globalscape Server
Support Analyst III 36 N Globalscape Senior Software Engineer 39 Y Globalscape
Mid Market Sales Manager 32 N Globalscape Software Engineer 24 N Globalscape
Director of Product Management 56 Y Globalscape Chief Architect for EFT 38 Y
Globalscape Test Analyst I 35 Y Globalscape Test Analyst I 45 Y Globalscape
Server Support Analyst I 27 N Globalscape Office Assistant 61 N Globalscape
Business Development Representative 23 N Globalscape Public Relations Media
Relations Specialist 55 Y Globalscape Software Engineer 26 Y Globalscape
International Inside Channel Sales Manager 57 N Globalscape Senior System
Engineer 37 N Globalscape Senior Director of Channel Sales & Marketing 50 Y

 

12

 



Globalscape Sales Engineer 47 N Globalscape Staff Accountant 29 N Globalscape
Business Development Representative 24 N Globalscape Senior Software Engineer 48
N Globalscape Director of Inside Sales 50 N Globalscape Software Engineering
Manager 55 Y Globalscape Server Support Analyst III 33 N Globalscape Senior
Director of Sales Engineering 48 N Globalscape Server Support Analyst III 54 N
Globalscape Contracts Administrator 29 N Globalscape System Administrator 29 N
Globalscape President & CEO 46 N Globalscape Marketing Operations Manager 45 Y
Globalscape Director of Professional Services 37 N Globalscape Senior Sales
Engineer 37 Y Globalscape Markting Content Manager Copywriter 45 N Globalscape
Senior Consultant 39 N Globalscape Test Analyst I 27 Y Globalscape Senior
Channel Sales Manager 58 Y Globalscape Server Support Analyst III 34 N
Globalscape Server Support Analyst I 25 N

 

13

 



Globalscape Mid Market Sales Manager 55 N Globalscape Server Support Analyst III
30 N Globalscape Test Analyst I 48 Y Globalscape Inside Channel Account Manager
30 N Globalscape Server Support Analyst II 29 N Globalscape Channel Sales
Manager 62 Y Globalscape Senior Manager of Marketing Communitcations 55 Y
Globalscape Senior Consultant 55 N Globalscape Senior Network Administrator 45 N
Globalscape Server Support Analyst II 30 N Globalscape Mid Market Sales Manager
35 N Globalscape Enterprise Sales Manager 52 N Globalscape Recruiting Manager 44
N Globalscape Federal Government Sales Manager 60 Y Globalscape Server Support
Analyst I 32 N Globalscape Sales Operations 50 N Globalscape Knowledge Manager
59 N Globalscape Software Engineer in Test 30 N Globalscape Senior Director of
Engineering 42 Y Globalscape Business Development Representative Lead 44 N
Globalscape Vice President of Operations 55 N Globalscape Senior Product Manager
60 N

 

14

 



Globalscape Chief Technology Officer 39 N Globalscape Enterprise Sales Manager
44 N Globalscape Network Administrator 45 N Globalscape Staff Accountant 22 N
Globalscape Server Support Analyst II 40 N Globalscape Inside Sales
Representative 42 N Globalscape Senior Software Engineer 48 N Globalscape Vice
President of Marketing 56 Y Globalscape Enterprise Sales Manager 51 Y
Globalscape Server Support Analyst II 39 N Globalscape Server Support Analyst II
41 N Globalscape Channel Sales Manager 32 N Globalscape Senior Director of
Product Strategy 46 N Globalscape Sales Engineer 48 Y Globalscape Director of
Client Services 38 N Globalscape M&S Specialist 27 N Globalscape Product
Marketing Manager 25 N Globalscape Senior Project Manager 53 N Globalscape Test
Analyst III 36 Y Globalscape M&S Support Specialist 23 N Globalscape Vice
President of Human Resources 45 Y Globalscape Senior Director of Information
Systems 41 N Globalscape Business Development Representative 23 N

 

15

 



Globalscape Director of Demand Generation 44 Y Globalscape Server Support
Analyst III 32 N Globalscape DevOps Engineer 31 N Globalscape Test Analyst II 42
N Globalscape Mid Market Sales Manager 54 Y Globalscape Server Support Analyst I
34 N Globalscape Server Support Analyst II 23 N Globalscape Server Support
Analyst II 29 N Globalscape International Channel Account Manager 56 N
Globalscape Technical Account Manager 27 Y Globalscape Business Development
Representative 38 N Globalscape VP of Business Development & Enterprise Sales 48
Y Globalscape Director of Product Marketing, Product Strategy 32 N Globalscape
Staff Accountant 27 N Globalscape Manager of Test 37 N Globalscape Software
Engineer 24 N Globalscape Director of Corporate Administration 53 N Globalscape
Test Analyst I 44 Y Globalscape Software Engineer 32 Y Globalscape Senior System
Engineer 39 N Globalscape DevOps Engineer 36 N

 

16

 





Globalscape Sales Engineer 27 N Globalscape Sales Operations Specialist 25 N
Globalscape Test Analyst III 66 N Globalscape CFO 55 N Globalscape Channel Sales
Engineer 48 Y

 

17





